                                                                           Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

ALLAN RAY DAY,

      Petitioner,

v.                                           CASE NO. 3:18cv1506-MCR-EMT

MARK S. INCH,

     Respondent.
_____________________________/

                                    ORDER

      This cause comes on for consideration upon the Chief Magistrate Judge’s

Report and Recommendation dated September 26, 2019. ECF No. 22. The parties

have been furnished a copy of the Report and Recommendation and have been

afforded an opportunity to file objections pursuant to Title 28, United States Code,

Section 636(b)(1). I have made a de novo determination of any timely filed

objections.

      Having considered the Report and Recommendation, and any timely filed

objections thereto, I have determined that the Report and Recommendation should be

adopted.
                                                                         Page 2 of 2

       Accordingly, it is ORDERED:

       1.     The Chief Magistrate Judge’s Report and Recommendation, ECF No. 22,

is adopted and incorporated by reference in this Order.

       2.     The petition for writ of habeas corpus, ECF No. 1, is DENIED.

       3.     A certificate of appealability is DENIED.

       DONE AND ORDERED this 19th day of March 2020.




                                        s/   M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE




Case No. 3:18cv1506-MCR-EMT
